WATHEN, Justice.
The petitioner, Gerard Begin, appeals an order of the Superior Court (Androscoggin County) affirming certain action taken by the Sabattus Town Planning Board.
The record reflects that Begin is the owner of an existing mobile home park located in Sabattus. On May 28, 1985, Begin appeared before the Sabattus Town Planning Board and presented a revised map of the park. The revised map redefined the perimeter lines of the park to exclude four lots that could not be used as trailer sites because of the set back requirements of the Sabattus Mobile Home Park Ordinance.
Ultimately, the Board rejected the revised map and Begin sought judicial review. The Superior Court reviewed the Board’s action on the basis that plaintiff had presented a proposal for the development of a new mobile home park under the Sabattus Ordinance. Begin now argues for the first time on appeal, that he did not seek approval for a new mobile home park, “but rather requested permission, in the nature of subdivision approval, to use the parcels for single-family homes.”1
Begin presented no application to the Board and the precise nature of his request remains undetermined on the record before us. No statute or ordinance can be identified as the basis for the authority that the plaintiff sought to invoke on the part of the Board. In such circumstances, the Board’s rejection of the revised map presents no issue suitable for judicial review. See Your Home, Inc. v. City of Portland, 505 A.2d 488 (Me.1986).
The entry is:
Judgment of the Superior Court vacated.
Remanded to the Superior Court with instructions to enter a dismissal of plaintiff’s complaint.
All concurring.

. It is also conceivable that Begin’s request might have been considered as seeking approval to withdraw the four lots from his existing park without jeopardizing the operating license required under the Sabattus Ordinance. Under the Ordinance, however, it is the Board of Selectmen that is authorized to issue construction permits for new mobile home parks and operating licenses for existing parks. The function of the Planning Board is confined to the approval of park design as a preliminary step to the issuance of a construction permit by the Board of Selectmen.